 WANEX ELECTRICAL SERVICES 1Wanex Electrical Services, Inc. and International Brotherhood of Electrical Workers, Local Union 313.  Case 5ŒCAŒ30202 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT This case is before the National Labor Relations Board on the General Counsel™s Motion for Summary Judg-ment.  The General Counsel argues that summary judg-ment is proper because the Respondent failed to file a legally sufficient answer to the complaint under Board Rule 102.20.  As explained below, we grant the General Counsel™s motion and find that the Respondent violated Section 8(a)(5) and (1) of the Act as alleged in the com-plaint.  Procedural History Upon a charge filed by the Union on January 29, 2002,1 and an amended charge filed by the Union on March 11, the General Counsel issued a complaint against the Respondent on April 29.  Copies of the charge, amended charge, and complaint were properly served on the Respondent. The complaint alleges that the Respondent violated Section 8(a)(5) and (1) by unilaterally changing employ-ees™ wages without giving the Union notice and an op-portunity to bargain, by failing to provide information requested by the Union, and by engaging in conduct that constituted a failure to bargain in good faith.2  The com-plaint also alleges that the Respondent violated Section 8(a)(1) by promulgating a rule prohibiting discussion of wages and informing employees that discussion of wages would be a negative factor in their next review, and by stating in negotiations that bargaining was a waste of time, that employees did not want the Union, and that the Respondent was not interested in signing an agreement.   The Respondent™s purported answer is a letter dated May 10 from Bruce Wanex, the Respondent™s president, to the Board™s Regional Office.  The body of the letter states in full:  Per your request, the following is our response to the Union statements:  The statements made by the Union are misrepresentations of the truth.  They are intentionally deceitful and malicious in nature with the sole purpose to put my company out of business.                                                                                                                       1 All dates are in 2002 unless otherwise specified. 2 Because the Respondent allegedly failed and refused to bargain during the 1-year period following the Union™s certification, the com-plaint seeks an extension of the certification year in accordance with Mar-Jac Poultry Co., 136 NLRB 785 (1962). The Union has repeatedly stated, ﬁYou will sign out [sic] agreement or we will run you out of business.ﬂ It should also be noted that the employees of this company have repeatedly asked the NLRB to allow them to decertify the Union as their agent, with no help from the NLRB.  Before seeking summary judgment, the General Coun-sel notified the Respondent that it had failed to file an adequate answer, and gave the Respondent the opportu-nity to do so.  However, the Respondent declined the opportunity.  Specifically, according to undisputed alle-gations in the Motion for Summary Judgment, the Dep-uty Regional Attorney for Region 5 sent the Respondent a letter on June 27.  The letter stated that the Regional Office had not received an answer to the complaint, and that unless an answer was received by July 5, the General Counsel would seek summary judgment.   On July 9, the parties held a conference call, in which President Wanex, Administrative Law Judge Jane Van-deventer, counsel for the General Counsel, and counsel for the Union participated.  During the call, Wanex stated that the May 10 letter was his answer to the complaint.  Counsel for the General Counsel stated that the letter was not an adequate answer under the Board™s Rules and Regulations.  The judge asked Wanex if he would file a further answer to the complaint, and Wanex said that he would not.  Also on July 9, Deputy Chief Administrative Law Judge Richard A. Scully issued an Order postponing the hearing indefinitely to allow the General Counsel to move for summary judgment on the basis that the Re-spondent had failed to file an adequate answer.  The Or-der reiterated President Wanex™s statement that the May 10 letter would be the Respondent™s only response to the complaint.   On July 17, the General Counsel filed a motion to transfer the case to the Board and for summary judgment.  On July 19, the Board issued an Order transferring the proceedings to the Board and a Notice to Show Cause why the Motion for Summary Judgment should not be granted.  On August 6, apparently in response to the No-tice to Show Cause, the Respondent filed a letter stating that the Respondent™s current employees wish to decer-tify the Union and attaching a purported decertification petition.  On August 19, the General Counsel filed a re-ply brief.3Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint  3 Attached to the General Counsel™s reply brief was a copy of an August 12, 2002 letter sent by the Acting Regional Director to the Respondent explaining how a decertification election may be initiated. 338 NLRB No. 16  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2shall be deemed admitted if an answer is not filed within 
14 days from service of the complaint, unless good cause 
is shown.  In addition, the complaint itself cites Sections 
102.20 and 102.21 and affirmatively states that unless an 
answer is filed within 14 days of service, all the allega-
tions in the complaint will be considered admitted.   
We find that the Respondent™s May 10 letter does not 
constitute a proper answer under Section 102.20 of the 

Board™s Rules and Regulations.  The Board typically has 
shown some leniency toward a pro se litigant™s efforts to 
comply with procedural rules.  See, e.g., 
Mid-Wilshire 
Health Care Center
, 331 NLRB 1032, 1033 (2000). In-
deed, ﬁ[w]hen a pro se respondent™s answer clearly de-
nies the unfair labor practice allegations of the complaint, 
the Board will not grant summary judgment for the Gen-
eral Counsel even if the answer does not address all the 
factual allegations of the complaint.ﬂ  
American Gem Sprinkler Co., 316 NLRB 102, 103 fn. 5 (1995).  In the 
present case, however, the Respondent™s letter does not 
respond to any of the complaint™s factual or legal allega-
tions, but instead makes the general assertion that the 
ﬁUnion™s statementsﬂ are ﬁmisrepresentations,ﬂ ﬁinten-
tionally deceitful,ﬂ and ﬁmalicious.ﬂ  Therefore, even 
considering the Respondent™s pro se status, the letter is 
legally insufficient to constitute a proper answer.
4We further find that the Respondent has failed to cor-
rect the deficiencies in its answer.  Although the Respon-
dent submitted a response to the Notice to Show Cause, 
the response does not in any way correct the deficiencies 
of the May 10 letter.
5   Accordingly, for all these reasons, we find that the Re-
spondent has failed to show good cause and we grant the 

General Counsel™s Motion for Summary Judgment.  
On the entire record, the Board makes the following 
FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a Delaware cor-
poration with an office and place of business in New 
Castle, Delaware, has been engaged in the business of 
electrical construction and renovation.  During the 12 
months preceding issuance of 
the complaint, the Respon-
dent, in conducting its business operations, purchased 
                                                          
 4 The Respondent refused to submit a sufficient answer, despite op-
portunities to do so, and despite having been advised that the General Counsel considered the May 10 letter to be insufficient under the 
Board™s Rules.  During the parties™
 July 9 conference call, President 
Wanex affirmatively stated that the May 10 letter was the only response 
the Respondent would submit. 
5 Cf. Century Parking,
 327 NLRB 21, 22 (1998) (General Counsel™s 
Motion for Summary Judgment denied; in response to notice to show 
cause, respondent filed an amended 
answer curing the procedural de-
fects in its initial answer). and received at its New Castle, Delaware facility materi-
als and supplies valued in excess of $50,000 from other 
enterprises located within the State of Delaware, each of which, in turn, is directly engaged in interstate com-
merce.  We find, as stipulated in Case 5ŒRCŒ14999, that 
the Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the 

Act, and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, Bruce Wanex has held the posi-
tion of president and has been a supervisor and agent of 
the Respondent within the meaning of Section 2(11) and 
(13) of the Act. 
The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of collec-

tive bargaining within the meaning of Section 9(b) of the 
Act:  All electricians and elect
rician apprentices em-
ployed by Respondent at its New Castle, Delaware 

facility; But excluding all truck drivers, office personnel, 
project managers, estimators and supervisors as de-

fined in the Act. 
 On May 10, 2000, a representation election was con-
ducted in Case 5ŒRCŒ14999 among the employees in the 
unit.  On April 30, 2001, the Union was certified as the 
exclusive collective-bargaining representative of the unit.  
At all times since April 30, 2001, based on Section 9(a) 
of the Act, the Union has b
een the exclusive collective-bargaining representative of the unit. 
Since about July 29, 2001, the Respondent, through its 
employee handbook, has promul
gated a rule prohibiting discussion of wages among its employees and has in-

formed employees that discussion of wages would be a 
negative factor in their next review.   
Since about September 2001, the Respondent has 
made changes in the wages of its employees without 

prior notice to the Union, and without affording the Un-
ion an opportunity to bargain with the Respondent re-
garding this conduct or its effects.  This subject relates to 
wages, hours, and other terms and conditions of em-
ployment of the unit employees and is a mandatory sub-
ject for the purpose of collective bargaining.   Since about October 23, 2001, the Union, by Danny 
Savina and John Patrick Healy, has orally requested that 

the Respondent furnish the Union with the following 
information:  cost of benefits for each unit employee, 
benefit plan documents, and benefit plan summaries.  
This information is necessary for, and relevant to, the 
Union™s performance of its du
ties as the exclusive collec- WANEX ELECTRICAL SERVICES 3tive-bargaining representative of the unit.  Since about 
October 23, 2001, the Responde
nt has failed and refused 
to furnish the Union with the requested information. 
At various times during July 2001 through January 
2002, the Respondent and the Union met for the purposes 
of collective bargaining with respect to wages, hours, and 
other terms and conditions of employment of the unit.  
During that period of time, the Respondent engaged in 
the following conduct:  (a) it refused to meet and bargain 
in a meaningful manner; (b) it stated in bargaining ses-

sions, through President Bruce Wanex, that employees 
did not want the Union, that bargaining was a waste of 
time, and that the Respondent was not interested in sign-
ing an agreement; (c) it stat
ed in bargaining sessions, 
again through President Wanex, that the Respondent 
would continue negotiating for the rest of the year, but it 
was a waste of time; (d) it failed to make proposals or 
counterproposals; and (e) it refused to meet after January 
22, 2002, for the purpose of negotiating a contract.  By 
its overall conduct, includi
ng the conduct described 
above, the Respondent has faile
d and refused to bargain 
in good faith with the Union as the exclusive collective-
bargaining representative of the unit. 
CONCLUSIONS OF LAW 1.  By promulgating a rule prohibiting discussion of 
wages among employees and informing employees that 
discussion of wages would be a negative factor in their 
next review; by making statements in bargaining sessions 
that bargaining is a waste of time, employees do not want 
the Union, and the Respondent is not interested in sign-
ing an agreement; and by the remaining acts and conduct 
described above, the Respondent has been interfering 
with, restraining, and coerci
ng its employees in the exer-
cise of their rights guaranteed in Section 7 of the Act, 

and has thereby engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(1) and 
Section 2(6) and (7) of the Act. 
  2.  By unilaterally changing employees™ wages without 
giving the Union notice and an opportunity to bargain 
over the proposed changes, by failing and refusing to furnish the Union with requested information that is nec-
essary and relevant to the performance of its duties as the 
exclusive collective-bargaining representative of the unit, 
and by engaging in conduct that constitutes a failure and 
refusal to meet and bargain in good faith with the Union, 

the Respondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist and to take certain affirmative action designed to 

effectuate the policies of the Act.  Specifically, having 
found that the Respondent violated Section 8(a)(1) by 
promulgating a rule prohibiting discussion of wages 
among employees and informing employees that discus-
sion of wages would be a negative factor in their next 
review, we shall order the Respondent to rescind the rule, 
remove it from the employee handbook, and advise em-
ployees, in writing, that the rule is no longer being main-
tained and that discussion of wages will not be a negative 
factor in their next review. 
Having found that the Respondent violated Section 
8(a)(5) and (1) by unilaterally changing unit employees™ 
wages without giving the Union notice and opportunity 
to bargain, we shall order the Respondent to rescind the 
unlawful unilateral changes and to make whole the bar-
gaining unit employees by remitting all wages, plus in-
terest, that would have been paid absent such unilateral 

changes from September 2001 until the Respondent ne-
gotiates in good faith with the Union to agreement or to 
impasse.  Backpay shall be 
computed in accordance with 
Ogle Protection Service,
 183 NLRB 682 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971), with interest as prescribed 
in 
New Horizons for the Retarded, 283 NLRB 1173 
(1987).  To the extent that the unlawful unilateral 
changes implemented by the Respondent may have im-
proved the wages of unit employees, our Order shall not 
be construed as requiring or authorizing the Respondent 
to rescind such improvements unless requested to do so 
by the Union.  
Having found that the Respondent violated Section 
8(a)(5) and (1) by failing 
and refusing to furnish 
information that is relevant and necessary to its role as 
the exclusive bargaining repr
esentative, we shall order 
the Respondent to furnish the Union with the requested 
information in a timely manner.
  Having found that the Respondent violated Section 
8(a)(5) and (1) of the Act by failing and refusing to bar-

gain in good faith with the Union for a collective-
bargaining agreement, we shall order the Respondent to 
do so on request and, if an understanding is reached, to 

embody that understanding in a signed agreement.   
Finally, because the Respondent™s failure and refusal 
to bargain in good faith precluded the Union from engag-
ing in the collective-bargaining process during the Un-
ion™s initial certification year, we find that a 1-year ex-
tension of the certification year, running from the date 

the Respondent begins to bargain in good faith, is neces-
sary to effectuate the purposes of the Act and to allow 
the Union a reasonable period of time for good-faith bar-
gaining, free from the influences of the unfair labor prac-
tices previously committed by the Respondent.  See, e.g., 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4Burrows Paper Corp., 332 NLRB 82 fn. 3 (2000); 
Mar-Jac Poultry Co., 136 NLRB 785 (1962). 
ORDER The National Labor Relations Board orders that the 
Respondent, Wanex Electrical Services, Inc., New Cas-
tle, Delaware, its officers, agents, successors, and as-
signs, shall  1.  Cease and desist from 
(a) Promulgating a rule prohibiting discussion of 
wages among employees and informing employees that 

discussion of wages will be a negative factor in their next 
review. (b) Unilaterally changing the wages of employees in 
the following appropriate unit (the unit) without giving 
the International Brotherhood of Electrical Workers, Lo-
cal Union 313, notice and an opportunity to bargain over 
the proposed change:  
 All electricians and electrician apprentices em-
ployed by Respondent at its New Castle, Delaware 
facility; But excluding all truck drivers, office personnel, 
project managers, estimators and supervisors as de-

fined in the Act. 
 (c) Failing and refusing to provide the Union with re-
quested information that is necessary for and relevant to 
the Union™s performance of its
 duties as the exclusive collective-bargaining repr
esentative of the unit. 
(d) Failing and refusing to meet and bargain in good 
faith with the Union as the exclusive collective-
bargaining representative of employees in the unit. 
(e) Failing to make proposals or counterproposals to 
the Union. 
(f) Stating in bargaining sessions that bargaining is a waste of time, employees do not want the Union, and the 

Respondent is not interested in signing an agreement. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.  
(a) Rescind the rule prohibiting discussion of wages 
among employees, remove the rule from the employee 
handbook, and advise employees, 
in writing, that the rule 
is no longer being maintained and that discussion of 

wages will not be a negative factor in their next review. 
(b) Rescind the changes made in unit employees™ 
wages, and make whole the unit employees by remitting 

all wages, plus interest, that 
would have been paid absent 
such unilateral changes from September 2001, until the 
Respondent negotiates in good faith with the Union to 
agreement or to impasse.  To 
the extent that the unlawful 
unilateral changes implemented by the Respondent may 

have improved the wages of unit employees, this Order 
shall not be construed as requiring or authorizing the 
Respondent to rescind those improvements unless re-
quested to do so by the Union. 
(c) Furnish the Union in a timely manner the informa-
tion requested regarding cost of benefits for each unit employee, benefit plan documents, and benefit plan 
summaries. 
(d) On request, meet and bargain in good faith with the 
Union for an initial collective-bargaining agreement, 

reducing to writing any agreement reached as a result of such bargaining.  The Union™
s certification year shall be 
extended for 1 year from the commencement of bargain-
ing, as set forth in the remedy section of the decision. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.  
(f) Within 14 days after service by the Region, post at 
its facility in New Castle, Delaware, copies of the at-

tached notice marked ﬁAppendix.ﬂ
6  Copies of the notice, 
on forms provided by the Regional Director for Region 
5, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendenc
y of these proceedings, the Respondent has gone out of business or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees and former employees em-
ployed by the Respondent at any time since July 2001. 
(g) Within 21 days after service by the Region, file 
with the Regional Director for Region 5 a sworn certifi-

cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.  
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 WANEX ELECTRICAL SERVICES 5APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 promulgate a rule prohibiting discussion 
of wages among employees, and 
WE WILL NOT inform 
employees that discussion of wages will be a negative 

factor in their next review. 
WE WILL NOT unilaterally change the wages of employ-
ees in the following appropriate unit without giving the 

International Brotherhood of Electrical Workers, Local 
Union 313, notice and an opportunity to bargain over the 
proposed changes:  
 All electricians and electrician apprentices em-
ployed by us at our New Castle, Delaware facility; 
But excluding all truck drivers, office personnel, 
project managers, estimators and supervisors as de-
fined in the Act. 
 WE WILL NOT fail and refuse to provide the Union with 
requested information that is
 necessary for and relevant 
to the Union™s performance of 
its duties as the exclusive 
collective-bargaining repr
esentative of the unit. 
WE WILL NOT
 fail and refuse to meet and bargain in 
good faith with the Union as the exclusive collective-
bargaining representative of employees in the unit. 
WE WILL NOT fail to make proposals or counterpropos-
als to the Union. 
WE WILL NOT
 state in bargaining sessions that bargain-
ing is a waste of time, that employees do not want the 
Union, and that we are not interested in signing an 
agreement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL rescind the rule prohibiting discussion of 
wages among employees, remove the rule from the em-
ployee handbook, and inform em
ployees, in writing, that 
the rule is no longer being maintained and that discussion 
of wages will not be a negative factor in their next re-
view. 
WE WILL rescind the changes made in unit employees™ 
wages, and make whole the unit employees by remitting 
all wages, plus interest, that 
would have been paid absent 
such unilateral changes from September 2001, until we 
negotiate in good faith with the Union to agreement or to 
impasse.  To the extent that the unlawful unilateral 
changes we implemented may have improved the wages 
of unit employees, we will not rescind those improve-
ments unless requested to do so by the Union. 
WE WILL furnish the Union in a timely manner the in-
formation it requested regardi
ng cost of benefits for each 
unit employee, benefit plan documents, and benefit plan 
summaries. 
WE WILL meet and bargain in good faith with the Un-
ion, on request, for an initial collective-bargaining 
agreement, reducing to writi
ng any agreement reached as 
a result of such bargaining.  The Union™s certification 
year shall be extended for 1 year from the commence-
ment of bargaining. 
 WANEX ELECTRICAL SERVICES, INC. 